Title: From George Washington to William Nelson, Jr., 23 September 1793
From: Washington, George
To: Nelson, William Jr.


          
            sir,
            Mount Vernon 23d Sept. ’93.
          
          Your Letter of the 5. instant, enclosing a copy of several resolutions entered into by
            the Inhabitants of the County & borough of York, I have had the pleasure to
            receive.
          
          That the well-being of our Country rests upon the cultivation of peace (consistently
            with public faith & our own rights) agriculture & commerce, I am well convinced;
            & I beg you to express to my fellow Citizens of York County & Borough, the
            satisfaction I derive from the declaration of their intentions to join in preserving
            these blessings to the United States, and to present them my best thanks for their
            favorable expressions towards me personally.
          
            Go: Washington
          
        